This suit was brought to recover a small strip of land located in recent years between two old surveys, to wit, the Jesse Starkey and the T. Payne, situated in Dallas County, in which the right of plaintiff, appellant here, to recover, depended upon the correct location of the western boundary of the Payne survey. The field notes of this survey contain erroneous and contradictory calls, particularly the calls for its southwest corner, in that the southeast *Page 596 
corner of the Jesse Starkey and the northeast corner of the H. H. Hall survey, also an old survey, are called for as a common point, whereas the southeast corner of the Jesse Starkey is west of the northeast corner of the Hall the width of the strip of land in controversy, both of these corners being still well marked by objects found on the ground. There was also evidence of marked lines running north from each of these corners. If the south line of the Payne be extended to the southeast corner of the Starkey there would be a slight excess in the quantity of land called for in the Payne, and if controlling effect be given to the call for the northeast corner of the Hall a slight deficiency results, the deficiency, however, being considerably greater than the excess.
In submitting the case to the jury the court, in a charge reviewing the evidence at considerable length, reached the conclusion that the western boundary of the Payne should be established by the call for the southeast corner of the Starkey, rather than by the conflicting call for the northeast corner of the Hall, and instructed the jury to return a verdict accordingly, on which the judgment appealed from was entered.
It seems clear to us, however, that even on the facts recited in this charge appellant was entitled to have the jury in the first instance determine the issue. This conclusion involves a consideration of numerous circumstances, but in view of another trial we abstain from a discussion of the relative importance and weight of these circumstances. The matter to be ascertained from the sketch and field notes of the locating surveyor, read in the light of all other relevant facts and circumstances in evidence, was: Where did he intend to place the western boundary of the Payne survey? That, in view of the conflicting calls and other elements of uncertainty, was clearly an issue of fact, and however cogent may be the reasons for the view entertained by the trial court, as set forth in the charge, we are unable to say that the circumstances to the contrary were entitled to no weight whatever.
The judgment is therefore reversed, and the cause remanded for a new trial.
Reversed and remanded.